Citation Nr: 0918951	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-27 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to March 
1980 and from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Indianapolis, Indiana.  The Veteran testified before 
the undersigned Veterans Law Judge in November 2006; a 
transcript of that hearing is associated with the claims 
folder.

The issue before the Board today was remanded in July 2007 
for further evidentiary and procedural development.  As 
discussed below, the Board finds that there was not 
substantial compliance with its remand; thus, it may not 
proceed with a decision at this time.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

I. Stegall Remand

In its July 2007 Remand, the Board directed the agency of 
original jurisdiction (AOJ) to obtain outstanding treatment 
records from a number of VA medical facilities identified by 
the Veteran during this appeal.  A review of the claims file 
reflects that records were not obtained from the following 
facilities identified in the Remand: the Nashville VA Medical 
Center (MC) for the period from 1997 to 1999; the Columbia 
VAMC for the period from 1997 to 2000; and the Indianapolis 
VAMC for the period from 1997 to 2000.  Additionally, only 
one electronic treatment record dated in 1994 was obtained 
from the Mountain Home VAMC for the period from 1993 to 1997.  

With respect to the outstanding Nashville treatment records, 
the Board expressly noted in its Remand that these treatment 
records were located at the Marion VAMC in Indiana.  See 
Letter from Nashville VAMC dated August 31, 2004.  However, 
there is no indication in the claims file that the AOJ 
contacted the Marion VAMC to request a search of electronic 
and non-electronic treatment records and/or archived records 
for Nashville treatment records from this period.  Similarly, 
although the claims file contains electronic treatment 
records from the Mountain Home and Indianapolis VAMCs, there 
is nothing of record which reflects that the AOJ requested a 
search of non-electronic treatment records and/or archives 
for records pertaining to the Veteran at these facilities.  
Finally, the AOJ obtained evidence that the Veteran is an 
inactive patient at the Columbia VAMC; this is consistent 
with the Veteran's statements that he was treated at the 
facility only for the period from 1997 to 2000.  However, no 
records appear to have been requested from this facility.  

In addition to requesting that the AOJ obtain outstanding VA 
treatment records, the Board directed that the Veteran be 
contacted and asked to either submit copies of treatment 
records from Dr. Woodall and records related to his workers' 
compensation claim, or to submit the name and address of the 
provider(s) that have these records.  The record shows that 
the Veteran was asked to provide records from "Dr. Woodall 
regarding your workers' compensation claim."  However, no 
specific request for records pertaining to his workers' 
compensation claim was made.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Board is obligated by law to ensure that the 
AOJ complies with its directives; and where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In the present case, the AOJ 
failed to take appropriate measures to obtain the outstanding 
VA treatment records identified above.  It also did not ask 
the Veteran to provide all information or evidence pertaining 
to his workers' compensation claim.  Under these 
circumstances, the Board finds that a remand is necessary to 
comply with the Court's holding in Stegall.  See id.  



II. Newly Identified Outstanding Records 

In completing the development directed by the Board, the AOJ 
obtained information from the Asheville VAMC that the Veteran 
is an inactive patient.  There is no indication that any 
requests have been made for treatment records for this 
facility.  Seeing as such records are constructively in the 
possession of VA adjudicators and this appeal is already 
being remanded, the Board finds that efforts should be made 
to obtain any treatment records pertaining to the Veteran 
from this facility for the period from 1984 through the 
present.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Finally, following the Board's Remand in July 2007, the 
Veteran submitted a copy of an August 2007 administrative 
decision from the Social Security Administration (SSA).  This 
SSA decision reflects that the Veteran has been awarded 
disability benefits based, in part, on his claim low back 
disorder.  See SSA Administrative Decision dated August 14, 
2007.  

The Court has held that records associated with SSA 
determinations cannot be unilaterally deemed irrelevant by VA 
because the possibility that such records contain relevant 
evidence pertaining to etiology cannot be foreclosed absent a 
review of these records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187-8 (2002).  It is clear that the Veteran's 
outstanding SSA records may contain evidence pertaining to 
his claimed low back disorder.  Thus, the Board concludes 
that it must remand this claim so that the AOJ may obtain any 
records, including medical evidence, regarding SSA disability 
determinations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
either (a) submit copies of treatment 
records pertaining to any workers' 
compensation claim(s), or (b) submit 
signed consent to release information 
forms containing the name and address of 
any provider(s) or agency(ies) which have 
information pertaining to any workers' 
compensation claim(s) and/or treatment for 
such claim(s).  Upon receipt of a 
completed form, the AOJ should make 
appropriate attempts to obtain these 
records.  All requests for such records 
should be clearly documented in the claims 
file. 

2.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3.  Obtain any VA treatment records, 
including any electronic records, non-
electronic records, and/or archived 
records, from the Nashville VAMC for the 
period from 1997 through August 1999.  It 
is noted that these records are located at 
the Marion VAMC in Indiana.  See Letter 
from Nashville VAMC dated August 31, 2004.  
A response, negative or positive, should 
be associated with the claims file with 
regard to each facility request.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

4.  Obtain any VA treatment records, 
including any electronic records, non-
electronic records, and/or archived 
records, from the Mountain Home VAMC for 
the period from 1993 to 1997.  A response, 
negative or positive, should be associated 
with the claims file with regard to each 
facility request.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

5.  Obtain any VA treatment records, 
including any electronic records, non-
electronic records, and/or archived 
records, from the Columbia VAMC for the 
period from 1997 to 2000.  A response, 
negative or positive, should be associated 
with the claims file with regard to each 
facility request.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

6.  Obtain any VA treatment records, 
including any electronic records, non-
electronic records, and/or archived 
records, from the Indianapolis VAMC for 
the period from 1997 to 2000.  A response, 
negative or positive, should be associated 
with the claims file with regard to each 
facility request.  Requests must continue 
until the AOJ determines that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.

7.  Obtain any VA treatment records, 
including any electronic records, non-
electronic records, and/or archived 
records, from the Asheville VAMC for the 
period from 1984 to the present.  A 
response, negative or positive, should be 
associated with the claims file with 
regard to each facility request.  Requests 
must continue until the AOJ determines 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.

8.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record, including evidence 
submitted by the Veteran following the 
issuance of the November 2008 supplemental 
statement of the case, and determine if 
the Veteran has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


